Title: From Thomas Jefferson to Kitchao-Geboway, 27 February 1808
From: Jefferson, Thomas
To: Kitchao-Geboway


                  
                     My son Kitchao-geboway
                     
                     Washington Feb. 27. 1808.
                  
                  I have recieved the speech which you sent me through Genl. Gansevoort from Albany on the 13th. of this month, and now return you my answer. it would have given me great pleasure to have been able to converse with & understand you when you visited me at Washington; but the want of an interpreter rendered that impossible.
                  My son, tell your nation, the Chippeways, that I take them by the hand, and consider them as a part of the great family of the United States, which extends to the great lakes and the lake of the Woods, Northwardly, and from the rising to the setting sun; that the United States wish to live in peace with them, to consider them as a part of themselves, to establish a commerce with them, as advantageous to the Chippeways as they can make it, and in all cases to render them every service in our power. we shall never ask them to enter into our quarrels, nor to spill their blood in fighting our enemies. My son, in visiting this quarter of the United States, you have seen a part of our country, and some of our people from East to West. if you had travelled also from North to South, you would have seen it the same. you see that we are as numerous as the leaves of the trees, that we are strong enough to fight our own battles, & too strong to fear any enemy. when therefore we wish you to live in peace with all people, red and white, we wish it because it is for your good, and because it is our desire that your women & children shall live in safety not fearing the tomahawk of any enemy, that they may learn to raise food enough to support their families, and that your nation may multiply & be strong. if any white men advise you to go to war for them, it is a proof they are too weak to defend themselves, that they are in truth your enemies, wishing to sacrifice you to save themselves: and when they shall be driven away, my son, what is to become of the red men who may join in their battles. take the advice then of a father, and meddle not in the quarrels of the white people, should any war take place between them; but stay at home in peace, taking care of your wives & children. in that case, not a hair of your heads shall be touched. never will we do you an injury unprovoked, or disturb you in your towns or lands by any violence.
                  My son, I confirm every thing which your father, Governor Hull, said to you at Detroit on my part: and in all your difficulties and dangers, apply to him. & take his advice. if some of your principal chiefs will pay me a visit at Washington, I shall be very happy to recieve them, to smoke the pipe of friendship with them, to take them by the hands, and never to let go their friendship. they shall see that I want nothing from them but their good will, and to do them all the good in my power.
                  My son, the Secretary at War will comply with your request in giving you a chief’s coat with epaulettes, & a stand of the colours of the United States, to plant in your town, to let all the world see that you are a part of the family of the United States.
                  My son, I wish you a pleasant journey, and a safe return to your family & friends.
                  
                     Th: Jefferson 
                     
                  
               